Citation Nr: 1226945	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an adjustment disorder with mildly depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the instant matter in October 2010.  In a January 2012 decision, the Board denied the Veteran's claims for service connection for PTSD and diabetes mellitus and an initial increased rating for status-post incisional hernia repair and remanded the claim for entitlement to service connection for an adjustment disorder with mildly depressed mood for a VA opinion. 

The Veteran testified before a Decision Review Officer (DRO) at a February 2011 hearing.  A hearing transcript has been associated with the claims file.

In a June 2012 letter, the Veteran stated he wished to continue his appeal for entitlement to an initial compensable rating for status-post incisional hernia repair associated with prostate cancer, status-post radical prostatectomy.  However, the Board denied this claim in a January 2012 decision.  As such, the Board considers the June 2012 letter as a new claim for an increased rating, and is without jurisdiction to consider it.  Consequently it is referred to the RO for initial adjudication. 


FINDINGS OF FACT

In a June 2012 letter, the Veteran indicated that he wished to withdraw his appeal for entitlement to service connection for an adjustment disorder with mildly depressed mood.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for an adjustment disorder with mildly depressed mood by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, it was expressly indicated that the Veteran withdrew his appeal in a June 2012 statement from the Veteran.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issue, and the Veteran's appeal of the issue is dismissed without prejudice.


ORDER

Entitlement to service connection for an adjustment disorder with mildly depressed mood is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


